Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2019

                                    No. 04-19-00759-CV

                        IN THE INTEREST OF Z.L.M.C, A CHILD

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01569
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
       Appellant’s brief is due on January 3, 2020. See TEX. R. APP. P. 38.6(a). Before the due
date, Appellant filed a first motion for a twenty-day extension of time to file the brief until
January 23, 2020.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 23, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court